State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    520186
________________________________

In the Matter of TONY McGEE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
R.K. SMITH, as Custodial
   Maintenance Teacher, et al.,
                    Respondents.
________________________________


Calendar Date:   June 8, 2015

Before:   Lahtinen, J.P., Rose, Lynch and Clark, JJ.

                             __________


     Tony McGee, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78      (transferred to this
Court by order of the Supreme Court, entered      in Albany County) to
review a determination of the Superintendent      of Sullivan
Correctional Facility which found petitioner      guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier II determination that found him guilty of being
out of place and a movement regulation violation. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to his inmate account. Petitioner
is not entitled to be restored to the status that he enjoyed
prior to the disciplinary determination (see Matter of Ponder v
Annucci, 128 AD3d 1255, 1255 [2015]; Matter of Raduns v Prack,
                              -2-                  520186

122 AD3d 995, 995-996 [2014]). In view of this, and given that
petitioner has received all of the relief to which he is
entitled, the matter is dismissed as moot (see Matter of
McCaskell v Department of Corr. & Community Supervision, 128 AD3d
1208, 1208-1209 [2015]; Matter of Bain v Annucci, 127 AD3d 1533,
1533 [2015]).

     Lahtinen, J.P., Rose, Lynch and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court